                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                               PENDLETON DIVISION



MATTHEW ALLISON, individual;                                Case No. 2:17-cv-01598-SU
and TIM NAY, as personal representative                         OPINION & ORDER
for the ESTATE OF SARA E. ALLISON

             Plaintiffs,

      v.

SMOOT ENTERPRISES INC., dba
Smoot Brothers Transportation;
JAMES DECOU; PETER BARNES;
HORIZON TRNSPORT, INC.; and
JONATHAN HOGABOOM,

             Defendants.


SULLIVAN, United States Magistrate Judge:

      Matthew Allison filed his claim for negligence and Tim Nay, as personal

representative of the Estate of Sara Allison (collectively, “Plaintiffs”) filed a wrongful

death action on behalf of the Estate of Sara Allison against corporate defendants

Smoot Enterprises, Inc. and Horizon Transport, Inc. and individual defendants



Page 1 – OPINION AND ORDER
employees of the corporate defendants. The case arose out of a collision that took

place in Eastern Oregon that caused significant injuries to Matthew Allison and that

resulted in the death of his wife Sara Allison. A jury trial was held between April 30

and May 10, 2019. (docs. 152–68). Defendants were found to be jointly liable for

Plaintiffs’ damages. (doc. 171). Defendants Horizon Transport Inc. and Jonathan

Hogaboom filed a Motion for a New Trial, or in the Alternative Remittitur (doc. 185)

and challenged the jury’s damages award. The Court denied defendants’ Motion for

New Trial on October 15, 2019. (doc. 210). Plaintiffs, as prevailing parties, have filed

their Bill of Costs and Supplemental Bill of Costs pursuant to Federal Rules of Civil

Procedure 54(d) and 28 U.S.C. § 1920 et seq. (docs. 178, 210). Defendants have

objected, in part, to plaintiffs’ request. (docs. 184, 213).

                                    BACKGROUND

       The jury reached its verdict in this negligence and wrongful death action on

May 10, 2019, and found all named Defendants jointly liable for Plaintiffs’ damages.

(doc. 171). It awarded Matthew Allison economic damages of $600,000 and

noneconomic damages of $7,000,000, and awarded the Estate of Sara Allison

economic damages of $2,383,463 and noneconomic damages of $10,000,000. Id. It

also awarded punitive damages of $5,000,000 against Horizon Transport, Inc. and

Hogaboom (“Horizon”) and $1,500,000 against Smoot Enterprises Inc. and DeCou

(“Smoot”). Id. The Court entered Judgment on June 4, 2019, with offsets for amounts

previously paid by Smoot in settlement. (doc. 177). Smoot had entered into a “Mary

Carter” settlement agreement with Plaintiffs prior to trial, and was dismissed from



Page 2 – OPINION AND ORDER
the lawsuit post-verdict.             Id.     Hogaboom and Horizon (hereafter “Defendants”)

challenged both the jury’s damages award as excessive and other evidentiary matters.

(doc. 185). Defendants requested this Court to order a new trial or to reduce the

damages amount through remittitur. Id. The court denied defendants motion. (doc.

209). Plaintiffs now request that the Court award costs in accordance with the federal

rules and statutes. (docs. 178, 210).

                                                DISCUSSION

         1. Unopposed Costs

         The following costs are unopposed:

         -   Filing Fee                                        $ 1,056.00

         -   Service of Process and Summons                          881.81

         -   Service of Subpoena duces tecum                       2,227.20

         -   Trial witness fees and per diem cost                  5,919.64

         -   Copying costs                                         3,287.75

         -   Exemplification costs                                   980.721

         -   Docket fees                                                30.00

         2. Items Opposed

         The following costs are opposed by defendants:

         -   Depositions                                      $ 28,821.03

         -   Reporters’ transcripts                               14,906.25

a. Depositions


1
 Plaintiffs originally requested $185,628.36 for this item but reduced the amount to $980.72. Pl.’s Resp. to Horizon
Defs.’ Objs. Bill of Costs (doc. 190).

Page 3 – OPINION AND ORDER
      Plaintiffs have requested costs for depositions which included both recorded

transcripts and videotaped depositions. Defendants object that this cost should not

be allowed as it is duplicative. The Court views plaintiffs’ request as allowable under

28 U.S.C. § 1920, as the transcripts both printed and electronically recorded were

necessarily obtained for use in the case. See Adidas Am., Inc. v. Herbalife Int’l, No.

3:09-cv-00661-MO, 2012 U.S. Dist. LEXIS 200299 (D. Or. Sept 5, 2012). It is within

the Court’s discretion to allow the full amount of the costs of depositions. Id. The

amount of $28,821.03, is therefore allowed.

b. Reporters’ Transcripts.

      Plaintiffs have requested a total of $14,906.25 for the cost of Reporters’

transcripts. This includes pretrial conference transcripts, excerpts of the trial, and

the “remainder” of the trial. Defendants object to the costs regarding the realtime

daily trial transcripts in the amount of $7,842.05. In plaintiffs’ Supplemental Bill of

Costs, they have also requested $6,793.30 for the costs of the final official trial

transcript. Defendants have objected to the costs for the final official transcript as

well. Defendants argue that plaintiffs should not be permitted to recover the costs of

the transcript twice. The Court agrees.

      The expense of daily transcripts usually requires prior court approval or a

finding that the case is complex and the transcripts proved invaluable to counsel and

the court. Hunt v. City of Portland, No. 08-cv-00802, 2011 U.S.Dist. LEXIS 89744 (D.

Or. August 11, 2011) citing A.B.C. Packard, Inc. v. General Motors Corp., 275 F.2d

63, 74 (9th Cir. 1960). None of the parties have demonstrated that they sought the



Page 4 – OPINION AND ORDER
Court’s approval for the costs of realtime transcripts. The trial included witness

testimony including the parties, fact witnesses, and expert witnesses none of which

constituted a surprise.     There had been extensive pretrial motions including

numerous motions in limine covering most aspects of the trial. Both plaintiffs and

defendants offered expert testimony concerning accident reconstruction, medical

records, and economic damages. While the case did have its complexities, the Court

declines to make a finding that this case was so complex as to require realtime

transcripts for either counsel or the Court. Id. The costs of the daily trial transcripts

are denied.

      Defendants also object to the costs of the official transcript in the amount of

$6,793.30. Defendants argue since plaintiffs already had the realtime transcript,

they did not need the entire official transcript. Defendants also argue that the costs

are not itemized or verified. Defendants moved for a new trial and cited to the official

transcript in its motion. Defs.’ Mot. For New Trial and Stuber Decl. with Exhibits

(Doc. 185, 186). Plaintiffs likewise cited to the official transcript in their response.

Resp. in Opp’n to Mot. For New Trial and D’Amore Decl. with Exhibits (Doc 201, 202).

Plaintiffs’ citations to the official transcript demonstrated that it was necessarily

obtained for use in their response to defendants’ post-trial motions. In accordance

with 28 U.S.C. § 1924, plaintiffs submitted proper itemization and verification. Id.

Plaintiffs’ request for costs for the official transcript in the amount of $6,793.30 is

allowed.




Page 5 – OPINION AND ORDER
                                  CONCLUSION

     Plaintiffs’ Bill of Costs is allowed, in part, in the amount of $49,997.45.

     IT IS SO ORDERED.

     Dated this 7th day of January, 2020.


                                                     /s/ Patricia Sullivan
                                                     PATRICIA SULLIVAN
                                                     United States Magistrate Judge




Page 6 – OPINION AND ORDER
